Broyles, C. J.,
dissenting. The petition as amended fails to show that the alleged nuisance was of a permanent character. In fact the petition, properly construed (most strongly against the plaintiff), clearly discloses that the nuisance was of a temporary character and, therefore, abatable. This being true, the plaintiff was entitled to recover only the actual damages sustained by him up to the'time his action was filed (City Council of Augusta v. Lombard, 101 Ga. 724, 28 S. E. 994), and the instant petition fails to claim such damages. On the contrary, the only damages sued for are for the alleged permanent injury to his realty. In my opinion the petition was properly dismissed on general demurrer.